UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW MEXICO
In re:
MARIA FIGUEROA and
MARTIN FIGUEROA,
Debtors. Case No 19-

STATEMENT PURSUANT TO RULE 2016(B)

The undersigned, pursuant to Rule 2016(b), Bankruptcy Rules, states that:

1.

2.

3.

4,

The undersigned is the attorney for the debtor(s) in this case.
The compensation paid or agreed to be paid by the debtor(s), to the undersigned is:

a. For legal services rendered or to be rendered in contemplation of and in connection with this
CASE... eeee cece ee ee eee $250.00 per hour for attorney; Paralegal hourly rate at $100.00

b. Prior to the filing of this statement, debtor(s) have paid...$1,000.00 (includes filing fee)

c. The retainer has been paid in full. The full extent of the cost of services is unknown at this time
and subject to court approval after filing any fee application.

$310.00 of the filing fee in this case has been paid.

The Services rendered or to be rendered include the following:
a. Analysis of the Financial Situation, and rendering advice and assistance to the debtor(s) in

determining whether to file a petition under title 11 of the United States Code.

b. Preparation and filing of the petition, schedules, statements of financial affairs and other

documents required by the court.

c. Representation of the debtor(s) at the meeting of creditors.

The source of payment made by the debtor(s) to the undersigned was from earnings, wages and
compensation for services performed, and: None other

The source of payment to be made by the debtor(s) to the undersigned for the unpaid balance
remaining, if any, will be from earnings, wages and compensation for services performed, and: None
other

The undersigned has received no transfer, assignment or pledge of property from debtor(s) except the
following or the value stated, and: None

The undersigned has not shared or agreed to share with any other entity, other than the members of
undersigned’s law office, any compensation paid or to be paid except as follows: None

Electronically filed
R. “Trey” Arvizu, Ill

Attorney for Debtor

PO Box 1479

Las Cruces, NM 88004-1479
(575) 527-8600

Fax: (575) 527-1199

Case 19-11893-)13 Doc5 Filed 08/16/19 Entered 08/16/19 14:09:40 Page 1 of 1

 
